-Order of filiation and order of support, entered after trial in the Children’s Court, Nassau County, affirmed, without costs. No opinion! Nolan, P. J., Adel, Schmidt and Beldock, JJ., concur; Wenzel, J., dissents and votes to reverse the orders and to dismiss the petition, with the following memorandum: The record here does not present the convincing proof required in a proceeding of this kind. The language of the respondent and her conduct, as disclosed by her own testimony, create in my mind a great doubt as to her veracity.